           Case 1:20-cv-00763-DAD-GSA Document 16 Filed 09/08/20 Page 1 of 1



1

2

3

4

5                                   UNITED STATES DISTRICT COURT
6                                  EASTERN DISTRICT OF CALIFORNIA
7

8    GUILLERMO TRUJILLO CRUZ,                        1:20-cv-00763-DAD-GSA-PC
                                                     Appeal No. 20-16655
9                    Plaintiff,
           vs.                                       ORDER FOR CLERK TO SERVE
10                                                   PLAINTIFF’S RESPONSE FILED ON
     C. RODRIGUEZ, et al.,                           SEPTEMBER 2, 2020, UPON NINTH
11                                                   CIRCUIT COURT OF APPEALS
                    Defendants.                      (ECF No. 15.)
12

13

14          Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se with this civil
15   rights action pursuant to 42 U.S.C. § 1983. This case was dismissed by the district court on
16   August 11, 2020. (ECF No. 10.) On August 21, 2020, Plaintiff appealed the dismissal to the
17   Ninth Circuit Court of Appeals and the appeal was assigned case number 20-16655. (ECF Nos.
18   12, 14.)
19              Plaintiff was billed by the district court $505.00 filing fees due for the appeal. (ECF No.
20   13-2.) On September 2, 2020, Plaintiff filed a response. (ECF No. 15.)
21          The Clerk of Court is directed to serve Plaintiff’s September 2, 2020 response upon the
22   Ninth Circuit Court of Appeals.
23
     IT IS SO ORDERED.
24

25      Dated:        September 5, 2020                               /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
